ACCEPTED
                                                                                                             03-14-00353-CR
                                                                                                                     5399254
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                        5/22/2015 2:00:07 PM
May 28, 2015                                                                                               JEFFREY D. KYLE
                                                                                                                      CLERK
                                         IN THE COURT OF APPEALS

                                   THIRD SUPREME JUDICIAL DISTRICT
                                                                                           RECEIVED IN
                                                                                      3rd COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      5/22/2015 2:00:07 PM
   KELLY KITA SHEFFIELD,                             *                                  JEFFREY D. KYLE
                                                                                              Clerk
                    Appellant                        *
                                                     *
   vs.                                               *            APPEALS CT. NO. 03-14-00353-CR
                                                     *            TR. CT. NO. CR2011-475
   THE STATE OF TEXAS,                               *
                    Appellee                         *
         APPELLANT'S MOTION FOR LEAVE TO FILE APPELLATE BRIEF

   TO THE HONORABLE COURT OF APPEALS:

     COMES NOW KELLY KITA SHEFFIELD, Appellant in the above styled and numbered
   cause, under the authority of Rule I 0.5(b)(I), T.R.A.P ., shows the Court as follows:

                                                1.

     Appellant's brief was due in this Court on October I 0, 20 I 4 and has not yet been filed.

                                                2.

    On May 18,2015, Appellant filed her second amended motion for extension oftime to file
  appellate brief seeking an extension of time to May 22, 20 I 5 to file her brief.

                                                3.

     Concurrently with this motion, Appellant has filed her appellate brief in this cause and now
  seeks leave of this Court to accept the filing of said brief.

                                                4.

    WHEREFORE. Annellant nravs that this Court will !!:rant leave for Aooellant to file her
                    .'   J.   _l     i    "'               "-"'              A   .L



  appellate brief in this cause.
                                              P.O. Box 310702
                                              New Braunfels, TX 78131-0702
                                              (830) 627-8868- Phone
                                              (830) 627-8683 -Fax
                                              SBN: 07636725
                                              joeg3@sbcglobal.net
                                              ATTORNEY FOR APPELLANT

                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing instrument was served on the Coma!
County District Attorney's Office, !50 N. Seguin, Suite 307, New Braunfels, Texas on May 22,

2015                                        ~.14-~
                                              JOSehE. Garcia,